Citation Nr: 0707911	
Decision Date: 03/16/07    Archive Date: 04/09/07

DOCKET NO.  04-30 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for compression 
fracture of the 8th thoracic vertebra with degenerative 
changes, evaluated as 10 percent disabling prior to May 19, 
2003.  

2.  Entitlement to an increased rating for compression 
fracture of the 8th thoracic vertebra with degenerative 
changes and lumbar spine condition with numbness to bilateral 
legs, evaluated as 20 percent disabling from May 19, 2003.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Giannecchini,  Counsel

INTRODUCTION

The veteran had active military service from August 1963 to 
February 1964 and from July 1964 to March 1966.  

These matters come to the Board of Veterans' Appeals (Board) 
on appeal of a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  In December 2005, the veteran withdrew his request 
for a videoconference hearing before a member of the Board.  

In a May 2004 rating decision, the RO granted service 
connection for a lumbar spine condition with numbness of the 
legs.  It re-characterized the issue on appeal as including 
compression fracture of the 8th thoracic vertebra with 
degenerative changes and lumbar spine condition with numbness 
to bilateral legs; the RO increased the veteran's disability 
rating from 10 percent to 20 percent, effective May 19, 2003.  

Additionally, in December 2005, the RO received a memorandum 
from the veteran's representative.  The memorandum noted that 
the veteran had reportedly verbalized to his representative 
an intent to withdraw his appeal.  The representative 
requested that no action be taken in this regard until the 
veteran's official withdrawal of his appeal was received by 
mail.  A review of the claims file does not reveal any 
written withdrawal from the veteran.  Furthermore, the 
veteran's representative offered additional argument in 
February 2007.  As such, the veteran's claims remain in 
appellate status.  

(The decision below addresses the veteran's claim for a 
rating higher than 10 percent for compression fracture of the 
8th thoracic vertebra with degenerative changes for the 
period prior to May 19, 2003.  Consideration of the remaining 
issue on appeal is deferred pending completion of the 
development sought in the remand that follows the decision 
below.)  


FINDING OF FACT

Prior to May 19, 2003, the veteran's compression fracture of 
the 8th thoracic vertebra with degenerative changes was 
manifested by X-ray findings of slight dorsal kyphosis and 
minimal early osteoarthritic changes involving the middle 
third of the thoracic spine as well as old compression 
deformity at T8.  


CONCLUSION OF LAW

For the period prior to May 19, 2003, the criteria for a 
rating higher than 10 percent for compression fracture of the 
8th thoracic vertebra with degenerative changes are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.321, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5010, 5285, 5288, 5291 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2005).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

Here, the Board finds that all notification and development 
action needed to render a decision on the claim for a rating 
higher than 10 percent for compression fracture of the 8th 
thoracic vertebra with degenerative changes has been 
accomplished.  

In this respect, through August 2002 and September 2003 
notice letters, the RO notified the veteran of the legal 
criteria governing his claim and the evidence that had been 
considered in connection with his claim.  Thereafter, the 
veteran was afforded the opportunity to respond.  Hence, the 
Board finds that the veteran has received notice of the 
information and evidence needed to substantiate his claim, 
and has been afforded ample opportunity to submit such 
information and evidence.  

The Board also finds that the notice letter satisfies the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In that letter, the RO notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  It requested that the veteran 
identify any medical providers from whom he wanted the RO to 
obtain and consider evidence.  The RO also requested that the 
veteran submit evidence in support of his claim.  

Also as regards to VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of:  (1) the evidence that is needed to substantiate 
the claim, (2) the evidence, if any, to be obtained by VA, 
and (3) the evidence, if any, to be provided by the claimant; 
and (4) VA must make a request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  As indicated above, the four content-of-notice 
requirements have been met in this case.  

Although the complete notice required by the VCAA was not 
provided until after the RO adjudicated the veteran's claim, 
"the appellant [was] provided the content-complying notice 
to which he [was] entitled."  Pelegrini v. Principi, 18 Vet. 
App. 112, 122 (2004).  Consequently, the Board does not find 
that any late notice in this case under the VCAA requires 
remand to the RO, and the more detailed notice requirements 
set forth in 38 U.S.C.A. §§ 7105(d) and 5103A have been met.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Otherwise, nothing about the evidence or any response to the 
RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.  Specifically, following the RO's issuance of the 
September 2003 notice letter to the veteran, his claim was 
re-adjudicated in May 2004.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claim for a 
rating higher than 10 percent for compression fracture of the 
8th thoracic vertebra with degenerative changes.  Identified 
treatment records from the North Texas Health Care System (VA 
Medical Centers (VAMC) in Bonham, Texas, and in Dallas, 
Texas) have been associated with the claims file.  The 
veteran has been provided VA examinations, the reports of 
which are of record.  Significantly, neither the veteran nor 
his representative has otherwise alleged that there are any 
outstanding medical records probative of the veteran's claim 
that need to be obtained.  

In this regard, VA medical records note the veteran's 
apparent medical treatment with a private physician and at a 
VA medical facility in Jacksonville, Florida.  These medical 
records are not associated with the claims file.  Subsequent 
to those medical records identifying the additional medical 
treatment, as noted above, the veteran was contacted by the 
RO in September 2003 and requested to provide the RO with 
names of any medical providers who were treating him for his 
disabilities.  The veteran failed to respond to the RO's 
request for additional information.  

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  



II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The Board also notes that, when evaluating musculoskeletal 
disabilities rated on the basis of limitation of motion, VA 
must consider granting a higher rating in cases in which 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination is 
demonstrated.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202, 204-7 (1995).  See also Johnson v. 
Brown, 9 Vet. App. 7 (1996).  

At the outset, the Board notes that, effective September 26, 
2003, the rating schedule for evaluation of that portion of 
the musculoskeletal system that addresses disabilities of the 
spine was revised.  See 68 Fed. Reg. 51,454-458 (Aug. 27, 
2003) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235 
to 5243 (2006)).  As the veteran's claim now under 
consideration is for the period prior to May 19, 2003, the 
revised regulations are not for application.  

By way of medical history, a report of September 1976 VA 
examination reflects the examiner's note that X-rays of the 
dorsal spine revealed what appeared to be a very minimal 
compression of the anterior body of D8 (T8).  The diagnosis 
was minimal compression fracture of D8 without neurological 
changes.  A subsequent report of October 1984 VA examination 
reflects findings of moderate dorsal kyphosis.  An associated 
X-ray revealed, in particular, old compression deformity of 
T8 with resultant joint space narrowing at the T7-8 and T8-9 
levels.  The opinion was old compression fracture at T8 with 
adjacent degenerative changes.  A report of March 1992 VA 
examination includes findings of some kyphosis, with flexion 
of (presumably) the thoracolumbar spine to 90 degrees and 
extension to 10 degrees.  There was no objective evidence of 
pain on motion.  

The medical evidence associated with the claim for increase 
reflects an August 2001 progress note in which the veteran 
complained of back pain in the upper and lower back.  
Clinical evaluation reflected a normal range of motion with 
paraspinal tenderness in the lumbar area and cervical area.  
A report of June 2002 X-ray of the thoracic spine reflects 
the impression of slight dorsal kyphosis and minimal early 
osteoarthritic changes of the mid-thoracic spine.  A report 
of July 2002 MRI (magnetic resonance imaging) of the entire 
spine identified no abnormality with respect to the thoracic 
spine.  In particular, there was no evidence of fracture, and 
vertebral body heights were reported as appearing normal.  

A report of August 2002 VA (QTC Medical Services) examination 
reveals mild painful motion of the thoracic spine but 
otherwise motion was normal.  There was no evidence of muscle 
spasm or weakness, but mild tenderness.  Additionally, 
straight leg raising was negative.  The diagnosis included 
compression fracture of the thoracic spine with degenerative 
joint disease.  A report of June 2003 VA (QTC Medical 
Services) examination reflects no complaints of radiating 
pain with movement of the thoracic spine.  Muscle spasm was 
absent and there was no tenderness.  Straight leg raising was 
noted as negative with no reported signs of radiculopathy.  
Range of motion of the thoracic spine was full with pain at 
the end of range of motion.  

For the period prior to May 19, 2003, the veteran's 10 
percent rating for compression fracture of the 8th thoracic 
vertebra with degenerative changes was assigned pursuant to 
38 C.F.R. § 4.71a, Diagnostic Codes 5285-5291.  In this case, 
under diagnostic code 5285, for residuals of fractured 
vertebrae, if a fractured vertebra does not involve the 
spinal cord, or if there is no abnormal mobility requiring a 
neck brace (jury mast), the disability is rated in accordance 
with limitation of motion or muscle spasm, adding 10 percent 
for demonstrable deformity of the vertebral body.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5285.  Under diagnostic code 5291, a 
maximum rating of 10 percent is applicable if the evidence 
demonstrates moderate or severe limitation of motion of the 
thoracic spine.  38 C.F.R. § 4.71a, Diagnostic Code 5291.  

The Board notes that degenerative arthritis established by x-
ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint involved.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Where 
there is x-ray evidence of arthritis and limitation of 
motion, but not to a compensable degree under the appropriate 
diagnostic code, a 10 percent rating is for assignment for 
each major joint affected.  38 C.F.R. § 4.71, Diagnostic 
Codes 5003, 5010.  The Board notes that the dorsal (or 
thoracic) vertebrae are considered a group of minor joints 
ratable on parity with major joints.  38 C.F.R. § 4.45.  

Consideration of the veteran's claim under diagnostic code 
5285 does not reflect that the veteran's compression fracture 
at T8 involves the spinal cord; nor is there abnormal 
mobility requiring a neck brace (jury mast).  As noted above, 
diagnostic studies of the veteran's thoracic spine in 
September 1976 and October 1984 revealed compression 
deformity of T8.  However, subsequent diagnostic studies of 
the thoracic spine in June and July 2002 did not reflect any 
such abnormality, although the veteran has continued to be 
diagnosed with compression fracture of T8.  The veteran has 
exhibited a full range of motion of his thoracic spine, with 
no more than mild pain at full flexion and extension.  He has 
not exhibited muscle spasm.  Here, the clinical findings 
approximate no more than slight limitation of motion of the 
thoracic spine warranting a noncompensable rating under 
diagnostic code 5291.  

Therefore, the Board finds that prior to May 19, 2003, a 
rating higher than 10 percent for service-connected 
compression fracture of the 8th thoracic vertebra with 
degenerative changes is not warranted.  38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5010, 5285, 
5291; DeLuca, 8 Vet. App. at 204-7. 

Furthermore, the Board observes that service connection has 
not been awarded for disc disease of the thoracic spine.  As 
such, consideration of the veteran's disability under 
diagnostic code 5293 for intervertebral disc syndrome is not 
warranted.  

Otherwise, the Board finds for the period prior to May 19, 
2003, that at no time has the disability under consideration 
been shown to be so exceptional or unusual as to warrant the 
assignment of any higher rating on an extra-schedular basis.  
See 38 C.F.R. § 3.321(b)(1) (cited to in the May 2003 rating 
decision).  Here, there is an absence of evidence of marked 
interference with employment (i.e., beyond that contemplated 
in each assigned evaluation), or frequent periods of 
hospitalization, or evidence that the veteran's service-
connected compression fracture of the 8th thoracic vertebra 
with degenerative changes otherwise has rendered impractical 
the application of the regular schedular standards.  The 
criteria for invoking the procedures set forth in 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

For all the foregoing reasons, for the period prior to May 
19, 2003, the claim for a rating higher than 10 percent for 
compression fracture of the 8th thoracic vertebra with 
degenerative changes, must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57-58 (1990).  




ORDER

For the period prior to May 19, 2003, a rating higher than 10 
percent for compression fracture of the 8th thoracic vertebra 
with degenerative changes is denied.  


REMAND

In a July 2003 rating decision, the RO denied service 
connection for numbness of the legs as secondary to 
compression fracture of the 8th thoracic vertebra with 
degenerative changes.  Thereafter, in a May 2004 rating 
decision, the RO granted service connection for a lumbar 
spine condition with numbness of the legs.  It re-
characterized the issue on appeal as compression fracture of 
the 8th thoracic vertebra with degenerative changes and 
lumbar spine condition with numbness to bilateral legs.  A 20 
percent disability rating was awarded, effective May 19, 
2003.  

With respect to the medical evidence, in the report of a June 
2003 VA (QTC Medical Services) examination, the examiner 
noted that examination of the veteran's thoracic spine 
revealed no complaints of pain on movement.  Later in the 
examination report, the examiner however noted that range of 
motion of the "spine" was additionally limited by pain and 
that pain had a major functional impact.  

In a report of an April 2004 VA (QTC Medical Services) 
examination, the examiner notes the veteran's complaints of 
an inability to walk or run long distances or the ability to 
sit for a long period.  It was also noted that examination of 
the thoracolumbar spine revealed complaints of radiating pain 
on movement and that the pain shot down the veteran's legs 
and across his back when bending at crest.  Range of motion 
of the veteran's thoracolumbar spine, however, was 
essentially normal with no more than slight limitation of 
motion in extension, lateral flexion and rotation.  The 
examiner reported that the range of motion was not 
additionally limited by pain, fatigue, weakness, lack of 
endurance or incoordination.  Thereafter, he reported that 
there was sensory dysfunction of the lower legs with 
"findings" of shooting pain down legs and lower back with 
bending or walking.  

The Board notes that the RO's May 2004 decision appears to be 
based on those medical findings associated with the report of 
April 2004 VA (QTC Medical Services) examination.  In that 
examination report, the examiner further notes the following:

For the claimant's claimed condition of lumbar 
spine condition with numbness to bilateral legs, 
the diagnosis is thoracic compression fracture T8 
with radiculopathy to lower extremities and lower 
back.  The subjective factors are shooting pains 
down legs and lower back with bending at waist 
and thorax.  The objective factors are [t]ender 
[thoracic, lumbar spine] paraspinal muscles.  

The Board notes that the examiner's finding appears to 
conflict with findings in a February 2004 VA Pain Management 
History and Physical examination.  In that examination, the 
examiner's assessment was chronic low back and bilateral 
lower extremity pain secondary to degenerative disc disease 
and clinical facet degenerative joint disease; in addition to 
thoracic spine pain secondary to scoliosis and kyphosis with 
probable cervical radiculopathy.  

As noted above, when evaluating musculoskeletal disabilities 
rated on the basis of limitation of motion, VA must consider 
granting a higher rating in cases in which functional loss 
due to limited or excess movement, pain, weakness, excess 
fatigability, or incoordination is demonstrated.  38 C.F.R. 
§§ 4.40, 4.45. 4.59; DeLuca, 8 Vet. App. at 204-7.  

It would appear in this case that even though the veteran has 
objectively demonstrated a pain free range of motion of the 
thoracolumbar spine during the April 2004 examination, his 
subjective complaint of painful motion of the thoracolumbar 
spine with bending at the waist and thorax (presumably 
associated with activity) has been accepted by the April 2004 
examiner, and by the RO, which in the May 2004 rating 
decision granted the veteran a 20 percent disability rating 
for painful limited motion of the thoracic and lumbar spine.  
However, in this case, the Board finds that neither the 
examiner in April 2004, nor the June 2003 examiner for that 
matter, adequately quantified any identified functional loss 
experienced by the veteran due to radiating pain in his low 
back and legs in terms of additional loss in range of motion 
of the thoracolumbar spine.  Thus, the Board is without a 
sufficient basis in the record for period since May 19, 2003, 
by which to consider the veteran's claim under the DeLuca 
factors.  

Given the above findings, the Board believes another VA 
examination is needed to assess the veteran's current 
symptomatology associated with his service-connected 
compression fracture of the 8th thoracic vertebra with 
degenerative changes and lumbar spine condition with numbness 
to bilateral legs; and to sufficiently address all pertinent 
disability factors set forth in 38 C.F.R. §§ 4.40 and 4.45, 
to include the extent of functional loss due to pain.  
DeLuca, supra.  See 38 U.S.C.A. § 5103A.  Under these 
circumstances, the RO should arrange for the veteran to 
undergo an orthopedic examination at an appropriate VA 
medical facility.  (The Board emphasizes to the veteran that 
failure to report to the scheduled examination, without good 
cause, could result in a denial of his claim.  See 38 C.F.R. 
§ 3.655(b) (2006).)  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the Act and its 
implementing regulations.  Hence, in addition to the actions 
requested above, the RO should also undertake any other 
development and/or notification action deemed warranted by 
the VCAA prior to adjudicating the remaining claim on appeal.  

Accordingly, this matter is REMANDED for the following 
action:

1.  Send to the veteran and his 
representative a letter requesting that 
the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  Also, invite the 
veteran to submit any pertinent evidence 
in his possession, and explain the type 
of evidence that is his ultimate 
responsibility to submit.  

2.  After obtaining any records 
identified by the veteran, schedule the 
veteran for an orthopedic evaluation at 
an appropriate VA medical facility.  The 
entire claims file must be made available 
to and reviewed by the physician 
designated to examine the veteran.  All 
appropriate tests and studies (to include 
X-rays and range of motion studies 
reported in degrees) should be 
accomplished, and all clinical findings 
should be reported in detail.  

Clinical findings should also include 
whether, during the examination, there is 
objective evidence of pain on motion (if 
pain on motion is present, the examiner 
should indicate at which point pain 
begins), weakness, excess fatigability, 
and/or incoordination associated with the 
thoracolumbar spine; and whether, and to 
what extent, the veteran experiences 
functional loss due to pain and/or any of 
the other symptoms noted above during 
flare-ups or with repeated use (e.g., 
activity).  The examiner should express 
such functional losses in terms of 
additional degrees of limited motion 
(beyond any limitations shown 
clinically).  

In addition, the examiner should identify 
whether the veteran suffers from 
intervertebral disc syndrome of the 
lumbar spine, and if so, whether such 
results in incapacitating episodes (bed 
rest and treatment prescribed by a 
physician) and the duration of any 
incapacitating episodes.  

The examiner should also identify any 
neurological deficits (e.g., neuralgia, 
radiculopathy, sciatica, sensory loss, 
etc.) associated with the lumbar spine 
and identify the disability (slight, 
moderate, or severe) of any peripheral 
nerve seemingly affected by the spine 
disability.  

The bases for any opinion provided should 
be explained in detail.  The examiner 
should set forth all examination 
findings, along with the complete 
rationale for the opinions expressed.  

3.  After undertaking any other 
development deemed appropriate, 
readjudicate the issue remaining on 
appeal.  If any benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO. The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


